

Exhibit 10.4(a)
 
Schedule of Supplemental Executive Retirement Plan Agreements of Named Executive
Officers dated as of January 1, 2009.


 
Name
 
Maximum SERP Benefit Payable at Retirement
 
Laurence M. Downes, President and Chief Executive Officer
 
$250,000
 
Mariellen Dugan, Senior Vice President and General Counsel
 
$125,000
 
Kathleen T. Ellis, Senior Vice President, Corporate Affairs and Marketing
 
$125,000
 
Glenn C. Lockwood, Senior Vice President and Chief Financial Officer
 
$125,000
 
Joseph P. Shields, Executive Vice President and Chief Operating Officer, NJR
Energy Services Company
 
 
$125,000


